Citation Nr: 1755152	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  13-33 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disorder, to include PTSD.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel



INTRODUCTION

The Veteran served on active duty from February 1964 to February 1967 in the United States Army. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 


FINDINGS OF FACT

1.  In an August 1991 decision, the Board denied the Veteran's application to reopen a claim of service connection for a psychiatric disorder.  

2.  The evidence received since the August 1991 decision relates to an unestablished fact and raises a reasonable possibility of substantiating the claim of service connection for a psychiatric disorder.  

3.  Resolving reasonable doubt in his favor, the Veteran's unspecified trauma- and stressor-related disorder is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The August 1991 Board decision that denied the Veteran's application to reopen a claim of service connection for a lumbar spine disorder is final.  38 U.S.C. § 7104 (2012); 38 C.F.R. § 20.1100 (2017).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for a psychiatric disorder.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for an unspecified trauma- and stressor-related disorder have been met.  38 U.S.C. §§ 1110, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board finds that new and material evidence has been received to reopen a claim of service connection for a psychiatric disorder.  The claim was previously denied in an August 1991 Board decision because the weight of the evidence indicated that the Veteran did not meet the criteria for a diagnosis of PTSD and that his psychiatric disorder was not related to his military service.   An April 2014 VA examination report indicates that the Veteran was diagnosed with an unspecified trauma- and stressor-related disorder and the examiner opined that it was at least as likely as not that this condition was related to his military service.  This evidence is new and material because it indicates that the Veteran has a psychiatric disorder related to his military service.  Therefore, the claim is reopened and will be decided on its merits.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires competent evidence of three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2017). 

Service connection for PTSD requires:  (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressors.  See 38 C.F.R. §3.304(f).

VA shall consider all information and lay and medical evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Board finds that the evidence is at least in equipoise as to whether the Veteran's psychiatric disorder is related to his military service.  Although there is evidence against the claim (i.e., December 2010 VA examination), the April 2014 VA examiner diagnosed the Veteran with an unspecified trauma- and stressor-related disorder and opined that it was at least as likely as not that the condition was related to his military service.  In addition, lay statements from the Veteran and his family members indicate that he has had various psychiatric and adjustment problems since he returned from military service. 

The Veteran has attributed his psychiatric symptoms to various experiences during his military service.  Although reports of these experiences have varied, he has consistently reported experiencing distress over witnessing the aftermath of a motor vehicle accident in which there were mass casualties.  He has described seeing body parts and torsos among the wreckage and seeing a small child with a severed arm.  He has stated that he asked their driver to stop so that they could lend aid, but that the driver refused.  

The Board notes that there is some reason to doubt the Veteran's credibility.  At various times, he has reported serving in Vietnam when the facts clearly show that this was not the case.  However, his descriptions of the above stressor have been consistent and the stressor itself is consistent with the nature and circumstances of his service.  Therefore, the Board finds that Veteran's statements regarding this particular stressor are credible.  

Regarding current diagnosis, the weight of the evidence indicates that the Veteran does not meet the criteria for a diagnosis of PTSD.  The December 2010 and April 2014 VA examiners both opined that the Veteran did not meet the criteria for a diagnosis of PTSD.  Their opinions were based on extensive reviews of the claims file, interviews of the Veteran, and, in the case of the December 2010 VA examiner, psychological testing.  The December 2010 VA examiner diagnosed the Veteran with depressive disorder, alcohol dependence in remission on Axis I, and narcissistic and antisocial personality traits on Axis II.  She noted that the Veteran related his depressive symptoms to his military service and divorce.  Ultimately, the examiner stated that she could not provide an opinion as to etiology without resorting to speculation.  

The April 2014 VA examiner diagnosed the Veteran with an unspecified trauma- and stress-related disorder and opined that the condition was at least as likely as not related to his military service.  The AOJ determined that service connection was not warranted because the Veteran's claimed stressor was uncorroborated and unrelated to hostile military or terrorist activity.  The Board notes that while the regulations require corroboration of an in-service stressor to establish service connection for PTSD, the regulations do not require corroboration to establish service connection for other psychiatric diagnoses.  In this case, it is sufficient that the Veteran's claimed stressor is credible and consistent with the nature and circumstances of his service.  See 38 U.S.C. § 1154.

On this record, the Board finds the lay statements along with the medical evidence indicate that the Veteran's psychiatric disorder is at least as likely as not related to his military service.  The Board therefore concludes that, with the benefit of the doubt resolved in the Veteran's favor, a grant of service connection for a psychiatric disorder is warranted.  See Gilbert, 1 Vet.App. at 55. 


ORDER

New and material evidence having been submitted, the claim of service connection for a psychiatric disorder, to include PTSD, is reopened.

Service connection for an unspecified trauma and stressor-related disorder is granted.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


